FILED
                             NOT FOR PUBLICATION                            AUG 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: LARRY TEVIS; NANCY TEVIS,                 No. 14-60009

          Debtors.                               BAP No. 13-1211
______________________________

LARRY TEVIS; NANCY TEVIS,                        MEMORANDUM*

               Appellants,

 v.

MICHAEL F. BURKART, Chapter 7
Trustee; et al.,

               Appellees.


                           Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Kirscher, Kurtz, and Jury, Bankruptcy Judges, Presiding

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nancy and Larry Tevis appeal pro se from a judgment of the Bankruptcy

Appellate Panel (“BAP”) affirming the bankruptcy court’s order denying their

motion to vacate an order approving a settlement agreement. We have jurisdiction

under 28 U.S.C. § 158(d). We review de novo BAP decisions, and apply the same

standard of review that the BAP applied to the bankruptcy court’s ruling. Boyajian

v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We

affirm.

      The bankruptcy court did not abuse its discretion in denying appellants’

motion for relief under Federal Rule of Civil Procedure 60(d)(3) because

appellants failed to establish by clear and convincing evidence that any alleged

misrepresentation produced a “fraud on the court.” United States v. Stonehill, 660

F.3d 415, 443-45 (9th Cir. 2011) (a party seeking to set aside a judgment on the

basis of fraud must demonstrate by clear and convincing evidence a fraud that

undermines the workings of the adversary process itself or prevents the judicial

process from functioning in the usual manner).

      Appellants’ “request for judicial notice and motion for leave to file the [state

court] settlement transcripts under seal” is denied as unnecessary.

      AFFIRMED.




                                          2                                     14-60009